—Order unanimously affirmed without costs. Memorandum: Although leave to amend a pleading should be liberally granted in the absence of surprise or prejudice (see, Olean Urban Renewal Agency v Herman, 101 AD2d 712, 713), we conclude that Supreme Court did not abuse its discretion in denying plaintiffs’ motion seeking leave to amend the complaint to add a claim for punitive damages. Plaintiffs failed to provide an explanation for the lengthy delay in asserting the claim (see, Ives v Correll, 211 AD2d 899, 900) and, in addition, defendant established that he would be prejudiced by the amendment in view of the fact that discovery is complete and a note of issue has been filed (cf., Silvin v Karwoski, 242 AD2d 945). (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Amend Pleading.) Present— Pigott, Jr., P. J., Hayes, Hurlbutt, Balio and Lawton, JJ.